COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-15-00057-CV
Style:                              Jasmina Manginello
                                    v. Ralph P. Manginello
Date motion filed:                  February 4, 2015
Type of motion:                     “Motion for Withdrawal of Counsel”
Party filing motion:                Appellant


Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Proceeding pro se, appellant has filed a motion seeking withdrawal or discharge of counsel, Ellen A. Yarrell.
          Counsel has not appeared in this Court on appellant’s behalf. See TEX. R. APP. P. 9.1 (providing for signing of
          documents in court of appeals); see also TEX. R. APP. P. 6.1 (providing lead counsel for appellant is attorney
          whose signature appears on notice of appeal). Accordingly, we dismiss the motion as moot.



Judge's signature:       /s/ Rebeca Huddle
                         

Panel consists of        ____________________________________________


Date: February 19, 2015




November 7, 2008 Revision